Citation Nr: 1003542	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-24 623	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for the 
service-connected disseminated juvenile coccidioidmycoses 
with involvement of lungs, liver, spleen, peritracheal and 
perihilar nodes, C6 and L4 vertebra; status post L4 
vertebrectomy.

2.  Entitlement to a rating in excess of 20 percent for the 
service-connected disseminated juvenile coccidioidmycoses 
with C6 involvement and L4 vertebrectomy. 

3.  Entitlement to a rating in excess of 20 percent for the 
service-connected left L4-5 radiculopathy. 

4.  Entitlement to a rating in excess of 10 percent for the 
service-connected right L4-5 radiculopathy.



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 2000 to 
December 2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Decatur, Georgia.  By way of the July 2007 rating decision 
the RO decreased the Veteran's service-connected disseminated 
juvenile coccidioidmycoses with involvement of lungs, liver, 
spleen, peritracheal and perihilar nodes, C6 and L4 vertebra; 
status post L4 vertebrectomy from 100 percent disabling to 50 
percent disabling effective October 1, 2007.  

The Veteran then appealed the July 2007 rating decision and 
during the pendency of the appeal the RO issued the July 2008 
Statement of the Case and Decision Review Officer decision 
that granted the Veteran separate evaluations for 
disseminated juvenile coccidioidmycoses with C6 involvement 
and L4 vertebrectomy, left L4-5 radiculopathy, and right L4-5 
radiculopathy, effective October 1, 2007.  The Veteran then 
filed a VA-9 Substantive Appeal on all issues.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
February 2000 to December 20002. 

2.  On November 30, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




		
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


